date - department of the treasury internal_revenue_service washington d c sin - sec_501 sec_12 gv contact person identification_number telephone number employer_identification_number o w_i l d i m i x i k n i dear sir or madam we have considered your request for rulings regarding the federal_income_tax consequences of the proposed sales of leased fee interests in certain properties as described below facts you are a charitable_trust that is exempt under sec_501 of the internal_revenue_code as an organization described in sec_501 and classified as other than a private_foundation under sec_509 and sec_170 you were created under the will of a who devised inherited lands to establish and support you you were created as a means to establish schools to provide formal in the will a directed your trustees to invest the estate to education for the people of b provide income for the maintenance of the schools the will also directed the trustees to sell property only when in the opinion of the trustees a sale may be necessary for the establishment or maintenance of the schools or when a sale is in the best interest of the estate in accordance with the directions of the will you have traditionally endeavored to maintain the land you were bequeathed in order to produce rental income to support the educational_purposes for which you were founded from time to time property has been sold and you have received a number of private letter rulings concerning these transactions today you have an enrollment of students from preschool through grade at sites throughout the state of b families currently pay in tuition only a small percentage of the cost of educating each student with more financial aid available to students who demonstrate additional need in addition to your campus-based day and boarding educational programs you are also engaged in summer programs educational partnerships and other programs that are outreach related and intended to provide educational opportunities to a greater population of the people of b the schools’ educational programs are supported only insignificantly by tuition and almost entirely by your investment_income you earn investment_income in the form of rents from your portfolio of real_property consisting of the original bequest and other_property acquired for investment purposes and in the form of income from other investments however you have been liquidating your residential leasehold property as a result of changes in state law compelling such sales originally you owned the leased fee interest in approximately w single-family houselots and approximately x multifamily units in low rise and high-rise condominium projects planned unit developments a type of subdivision with lots and shared common areas puds and cooperative housing projects collectively multifamily units of these original holdings you currently own the leased fee interest in approximately y single-family houselots and approximately z multifamily units generally all of the lands converted to single-family subdivisions and multifamily projects are legacy lands that were acquired by you under a's will and estate none of the lands were acquired for the specific purpose of selling them you represented that you have not incurred any debt associated with the properties you have maintained a passive role as lessor over these properties receiving set rent for the initial term and then reset rent generally based on the fee simple market values of the underlying land exclusive of improvements you have used this rental income to support the schools in recent years the state of b has changed its policy towards ownership of land legislation provides that the state can use its power of eminent_domain to condemn residential leasehold property which it then resells to homeowners the price paid_by the state for the condemned property is based on its current rent which in the case of long-term leases is frequently well below market values there is legislation that limits the amount of rent charged to lessees of certain residential land and also effectively limits the price received when the land is condemned in that the condemnation price is based upon the reduced rent although you have traditionally endeavored to keep and maintain the land that you were bequeathed in order to produce rental income the trustees have determined that it is no longer in your best interest to continue holding the single-family and multifamily residential properties you therefore intend to liquidate the leased fee interest in such properties by offering them for sale to current lessees the condominium and pud associations the cooperative housing corporations or possibly to third parties the trustees have determined that it is necessary to sell the investment in the residential properties for a number of reasons one is the potentially adverse consequence from the laws relating to the leasing condemnation and sale of your leased fee interest in the properties to lessees in addition as part of a closing_agreement entered into with the irs you adopted c and d to ensure an endurable and sustainable endowment to carry on the educational_purposes the properties are part of the collective group_of_assets needed to meet the e objectives in order to adhere to d standing alone the residential properties do not meet your e objectives and effectively dilute your rate of return for the endowment assets finally your trustees support b's initiative and public policy of increasing individual ownership of residential properties in b consistent with their fiduciary obligations to carry out the intent of the will of a you propose to sell approximately percent of the remaining y houselots in which you currently have a leased fee interest approximately percent of the single-family houselots you wish to sell are in development tracts that are subject_to the condemnation provisions of the state statute you will hire an appraiser to assist in developing an updated price list generally you have not made any improvements to the single-family lots you plan on excluding approximately percent of the houselots in which you currently own the leased fee interest these excluded properties are in different subdivisions located in regional areas that are largely agricultural and currently economically depressed you believe that you may recognize greater capital appreciation on these properties by continuing to hold such properties until a developer is willing to purchase the properties as part of a possible replanning of the regional areas alternatively you may use a portion of the lands for educational_purposes in the future you would like to sell your leased fee interest in approximately percent of the remaining z multifamily units you will hire outside appraisers to assist you in developing an updated price list you will retain the leased fee interest in one condominium project this multifamily project has unique characteristics that may allow for eventual nonresidential use also this project produces current annual rental income that is of a higher than average rate of return your leased fee interests in most of the multifamily units being converted are subject_to the mandatory conversion ordinance lessees in some of the condominium projects have requested that the city commence the condemnation process to acquire your leased fee interest in certain units of the projects you anticipate that just compensation to be paid for your leased fee interest should not be lower than your estimate of the market_value of the leased fee properties you previously received a private_letter_ruling that the sales of leased fee interests in single-family houselots to current lessees do not adversely affect your exempt status and the income from such sales does not result in unrelated_business_taxable_income you also previously received a private_letter_ruling that the sales of leased fee interests in multifamily units to current lessees do not affect your exempt status and that such sales do not result in unrelated_business_taxable_income the trustees will evaluate each property to determine the most efficient method of disposition so that you are able to conduct the sales in a manner that maximizes your return on the investment as a result some of the single-family properties and multifamily properties may be sold to current lessees you may offer to sell leased fee interests in multifamily projects to the respective condominium associations the pud associations or the cooperative_housing_corporation the leased fee interest in these units would be offered to the association for the project in which the units are located under current law you must offer the condominium associations the right_of_first_refusal to purchase the leased fee interest in the multifamily units located within each of the respective condominium projects before such leased fee interests may be sold to a third party you plan to offer to sell to third parties your leased fee interest in the single-family houselots that have not been sold to current lessees similarly you plan to offer to sell to third parties your leased fee interest in the multifamily units that have not been sold to current lessees condominium or pud associations or the cooperative_housing_corporation if necessary you will sell in bulk you will engage a national business consulting firm to conduct a market analysis and to assist you in developing a residential sales strategy for the residential property aa you may employ marketing assistance for potential sales to third parties particularly if national markets are identified as targets for potential purchasers you may engage brokers to assist with sales of property to third parties brokers will likely be engaged if bulk sales appear necessary you have requested the following rulings whether the bulk sales of the leased fee interests in multifamily properties to the respective condominium or pud associations or to the cooperative_housing_corporation will adversely affect your exempt status as an organization described in sec_501 of the code or generate unrelated_business_taxable_income under sections whether the sales of your leased fee interests in single-family or multifamily properties to third parties will adversely affect your exempt status as an organization described in sec_501 of the code or generate unrelated_business_taxable_income under sections applicable law sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for among others educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations defines private shareholders or individuals within the meaning of sec_501 as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals the creator or his family shareholder of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides in part that an organization may meet the requirements of sec_501 c although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain tax-exempt organizations including charitable and educational organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business computed with the modifications provided in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business of an organization subject_to the tax on unrelated_business_income the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_function subject_to certain exceptions in 383_us_569 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business the court interpreted the word primarily to mean of first importance or principally by this standard ordinary_income would not result unless a sales purpose is dominant discussion the facts presented in your ruling_request establish that you will continue to engage primarily in the provision of education services therefore you will continue to engage primarily in activities that accomplish exempt educational_purposes and no substantial part of your activities will be in furtherance of nonexempt purposes as required by sec_1_501_c_3_-1 of the regulations in addition nearly all of the funds generated by you are devoted to the conduct of your education programs t ertead ahem mom ts ih i oo satisfying the requirements set forth in sec_1 c -1 e foregoing your proposed sale of property will not affect your qualification for recognition of exemption under sec_501 of the code in view of the you propose to sell land that you received by bequest and have held for a significant period of time this is contrary to the short turn around period experienced by a typical commercial buyer and seller of real_estate none of the lands were acquired for the specific purpose of selling them and since the time the lands were acquired past liquidations generally occurred only for the reason that it was not in your best interest to continue holding the property you now wish to liquidate your leased fee interest in the land for similar reasons based upon the likelihood that state and local law will prevent you from preserving the value of the land as an investment and your need to meet your e objectives you have determined that it is in your best interest to sell the land now generally you have made no improvements to the properties you did not manage the properties you held the lands for investment purposes in order to provide income for the educational programs of the schools you will attempt to sell the properties to the current lessees or the condominium or pud associations or the cooperative_housing_corporation if this is not successful you will sell to third parties these facts distinguish the proposed transaction from the sale of property_held_primarily_for_sale to customers in the ordinary course of business applying the facts_and_circumstances_test of malat v riddell supra we have concluded that this transaction does not involve property_held_primarily_for_sale to customers in the ordinary course of business therefore income from the sale of the properties is excluded from the computation of unrelated_business_taxable_income by reason of sec_512 of the code conclusions accordingly we rule as follows your bulk sales of the leased fee interests in multifamily properties to the respective condominium or pud associations or to the cooperative_housing_corporation will not adversely affect your status as an organization described in sec_501 c of the code and will not generate unrelated_business_taxable_income your sales of the leased fee interests in single-family or multifamily properties to third parties will not adversely affect your status as an organization described in sec_501 of the code and will not generate unrelated_business_taxable_income this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely marvin prieflandep marvin friedlander manager exempt_organizations technical group
